POLLAK, District Judge,
concurring.
I concur in the court’s opinion and judgment. I think it appropriate to add a few words.
After argument I was of the view that the BIA’s order denying asylum to Bao Hui Chen was in error and that Chen’s petition for review should be granted. The imposition on Chen of fines totaling nearly 21,000 RMB, the equivalent of more than two years’ wages, seemed economic deprivation so acute as to constitute economic persecution. I was strengthened in this preliminary view by the fact that the fines imposed on Chen actually exceeded, albeit modestly so, the fines imposed on Zhen Hua Li, whose case this court considered in Li v. Attorney General, 400 F.3d 157 (3d Cir.2005). There, this court held that Li’s allegations, if established, did constitute economic persecution. But my post-argument assessment has proved inadequate. I am persuaded by this court’s opinion that, notwithstanding the similarity in fines, there are decisive differences between Chen’s case and Li’s case which weigh against Chen’s claim. Chen suffered no sanctions additional to the fines. By contrast, (1) Li lost his government job, and was blacklisted from further government employment; (2) Li and his family lost medical and educational benefits; and (3) a number of household furnishings were confiscated from his home. And in Judge Becker’s opinion for the court in Li v. Attorney General, it was these severe incremental deprivations on top of the fines that were key to this court’s conclusion that Li was the subject of economic persecution. Id. at 169.
The holding in this case is that the fines imposed on Chen, though “onerous” as the BIA characterized them, were not so severe an economic deprivation as to constitute economic persecution, and, hence, that Chen was not entitled to asylum. I join that holding.
But beyond this court’s holding this case entails a cautionary lesson. When Li’s case arose, the BIA ruled that Li did not qualify for asylum. This court ruled otherwise. In ruling on the case at bar the BIA found that Chen was not as oppressively disadvantaged as Li, and we today conclude that the BIA adduced substantial evidence in support of that finding. But it would, I think, be a mistake to draw the inference that the quantum of economic deprivation suffered by Li is the minimum standard that must be met by one claiming economic persecution. I would suggest that the BIA and this court must be alert to scenarios involving punishments which, while grave and lasting, may take forms different from those visited on Li, or are only marginally less destabilizing than those suffered by Li. The economic deprivation so daunting as to constitute economic persecution is not a closed category.